DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-13 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted August 2, 2019, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 11 recites the limitation " the water map" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, Examiner is interpreting “the water map” to be “the water pump”.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermann et al. (US 2010/0212338 A1).
With regard to Claim 1, Hermann et al. disclose in Figures 5-6, a system for controlling a thermal management apparatus, the system comprising: the thermal management apparatus, called an ESS cooling subsystem (507) and including a thermal management system (600), having a heat transfer medium; a vehicle component, called an energy storage system-ESS (501), connected to the thermal management apparatus (507) and thermally managed by the thermal management apparatus (507) (paragraph 0030); a component state unit, called a temperature control system (509), of collecting a state of the vehicle component (501) (paragraph 0032); a disturbance collection unit, composed of a vehicle condition sensor (513) and additional sensors (517, 523), of collecting a state of a disturbance affecting thermal management of the vehicle component (501) (paragraphs 0031-0037); a calculation unit, called a simple comparator circuit (519), of determining an amount of heat exchange between the vehicle component (501) and the thermal management apparatus (507), which is required in a predetermined time subsequent to a current time, based on a first state value of the vehicle component collected for a first past time from the current time through the component state unit and a second state value of the disturbance collected for a second past time from the current time through the disturbance collection unit (paragraph 0038); and an operation unit, called a cooling system controller (521), of controlling operation of the thermal management apparatus based on the amount of heat exchange determined by the calculation unit (paragraphs 0038, 0047). 
With regard to Claim 2, Hermann et al. disclose in Figures 5-6, wherein the ESS cooling subsystem (507), including thermal management apparatus (600), includes a radiator (623), a coolant line, called a cooling loop (617), circulating the radiator (623) and the thermal management apparatus (600), a water pump (619) for circulating coolant in the coolant line (617), and a radiation fan, called a blower fan (625), for dissipating heat from the radiator (623), and wherein the operation unit (521) controls operation of the water pump (619) and the radiation fan (623) (paragraphs 0033-0035). 
With regard to Claim 3, Hermann et al. disclose in Figures 5-6, wherein the vehicle component (501) is a battery of a vehicle (paragraph 0030). 
With regard to Claim 4, Hermann et al. disclose in Figures 5-6, wherein the component state unit, called a temperature control system (509), is configured to collect a temperature of the vehicle component (501) through temperature sensor (515) for a third past time from the current time (paragraph 0032).
With regard to Claim 5, Hermann et al. disclose in Figures 5-6, wherein the disturbance collection unit, called a vehicle conditioning system (513), is configured to collect disturbance data including an input or output current (whether or not the car is operating, on/off) of the vehicle component (501) for a fourth past time from the current time (paragraph 0031). 
With regard to Claim 6, Hermann et al. disclose in Figures 5-6, wherein the disturbance data further includes a vehicle speed (whether or not the car is operating, on/off-Step 701) collected for a fifth past time from the current time (paragraphs 0031, 0037). 
With regard to Claim 7, Hermann et al. disclose in Figures 5-6, wherein the disturbance data further includes a state of charge (SOC) value of a battery collected by sensor (523) for a sixth past time from the current time or an outside air temperature collected by temperature sensor (517) for a seventh past time from the current time (paragraphs 0032, 0048). 
With regard to Claims 8-10, Hermann et al. disclose the calculation unit, called a simple comparator circuit (519), wherein the calculation unit determines the amount of heat exchange in the predetermined time subsequent to the current time  (paragraphs 0038, 0047).  The calculation unit is fully capable of calculating in order to determine the amount of heat exchange in the predetermined time subsequent to the current time  through the following equation: 

    PNG
    media_image1.png
    595
    869
    media_image1.png
    Greyscale

and wherein the predicted future value of the disturbance as an average of a plurality of types of disturbance data and wherein the coefficients in the equation for determining the amount of heat exchange, aj, bk, and c, are derived by substituting a plurality of sets of test data. 
The recitation, “determines the amount of heat exchange in the predetermined time subsequent to the current time through the following equation” and “the coefficients in the equation for determining the amount of heat exchange, aj, bk, and c, are derived by substituting a plurality of sets of test data”, are considered functional language which impart intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 11, Hermann et al. disclose in Figures 5-6, wherein the operation unit (521) is configured to control the water pump (619) and the radiation fan (623) by selecting a target flow rate of the water pump (619) and a target rotation speed of the radiation fan (623), at which an increase in power consumption is minimized, through a result of comparison of the amount of heat exchange in the predetermined time subsequent to the current time with a current amount of heat exchange and a data map in which the target flow rate of the water map and the target rotation speed of the radiation fan are input and the power consumption is output (paragraphs 0038-0044).
The recitation, “configured to control the water pump and the radiation fan by selecting a target flow rate of the water pump and a target rotation speed of the radiation fan, at which an increase in power consumption is minimized, through a result of comparison of the amount of heat exchange in the predetermined time subsequent to the current time with a current amount of heat exchange and a data map in which the target flow rate of the water map and the target rotation speed of the radiation fan are input and the power consumption is output”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
 With regard to Claim 12, Hermann et al. disclose in Figures 7-9, wherein the operation unit (521) includes a plurality of data maps corresponding to vehicle speeds which include “on” and “off” and are determined in Step 701, and selects the target flow rate of the water pump (619) and the target rotation speed of the radiation fan (623) using a data map corresponding to a current one of the vehicle speeds (“on” or “off”) (paragraphs 0037-0043). 
The recitation, “selects the target flow rate of the water pump and the target rotation speed of the radiation fan using a data map corresponding to a current one of the vehicle speeds”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 13, Hermann et al. disclose in Figures 5-6, a method of controlling the thermal management apparatus using the system for controlling the thermal management apparatus according to claim 1, the method including: collecting, by the component state unit, the state of the vehicle component; collecting, by the disturbance collection unit, called the temperature control system (509), the state of the disturbance affecting the thermal management of the vehicle component (501); determining, by the calculation unit, called the simple comparator circuit (519), the amount of heat exchange between the vehicle component (501) and the thermal management apparatus (507), which is required in the predetermined time subsequent to the current time, based on the first state value of the vehicle component (501) and the second state value of the disturbance; and controlling, by the operation unit, Called the cooling system controller (521), the operation of the thermal management apparatus based on the amount of heat exchange determined by the calculation unit (519) (paragraphs 0030-0038).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725